Title: From Thomas Jefferson to the President of Pennsylvania, 30 March 1790
From: Jefferson, Thomas
To: President of Pennsylvania



Sir
New York 30th. March 1790

The Superscription of the inclosed letter in German not being understood, it was by mistake broken open in the office for foreign affairs. On discovering that it was intended for you, I have the honor to inclose it and to hope you will pardon the error. It comes thro’ the channel of our agent at the Hague, and I shall be happy to be useful to you in forwarding through the same channel any answer you may think proper to have given. I have the honor to be with sentiments of the most perfect respect Sr. Your mo. obed. & most hble servt.

